DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments, see Pgs. 7 - 8, filed 05/27/2022, with respect to the 35 USC 112(b) and 101 rejections of claims 1-6 have been fully considered, in light of the amendments, and are persuasive. The 35 USC 112(b) and 101 rejections of claims 1-6 have been withdrawn. 
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2010235209 A) in view of Iwashita (JP 2010036973 A).
Regarding claim 1, Hayakawa teaches an aseptic filling method (See Figs 2 & 5) comprising:
a preform sterilization step where a preform is sterilized (See Fig 2A & ¶ [0015] - "...transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist..."); a preform heating step where the sterilized preform is heated to a molding temperature (See ¶ [0015] - "...Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding..."); a molding step where the heated preform is molded into a container (See Figs 2C & 2D. See further ¶ [0015] - "...A mold (4) to be blow-molded into 2), a main sterilization means (6) to main sterilize the blow-molded container (2)..."); a container sterilization step where the molded container is sterilized (See Fig 3E & 3F. See further ¶ [0016] - "...Sterile air (K) is blown onto the sterilizing nozzle (6) that blows the condensed mist (M) or gas (G) and the container (2) that is sprayed with the condensed mist (M) or gas (G) of hydrogen peroxide..." See further ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6..."); a filling step where the sterilized container is filled with sterilized contents in an aseptic atmosphere (See Fig 3G. See further ¶ [0055] - "...the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G)..."); end a sealing step where the container filled with the contents is sealed by a sterilized lid member (See Fig 3H. See further ¶ [0055] - "After air rinsing, the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G), and is sealed with a cap 3 which is a lid as shown in FIG. 3 (H)."), the preform and the container being made to continuously travel (See Fig 5 illustrating that the preform and the container travels in a continuous manner);
performing sterilizing ability in the preform sterilization step as X [LRV] (See Fig 2A & ¶ [0015] - "...transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist..." See further ¶ [0011] & [0019]), and performing sterilizing ability within a range from the preform heating step to the container sterilization step as Y [LRV] (See Fig 3E & 3F. See further ¶ [0016] - "...Sterile air (K) is blown onto the sterilizing nozzle (6) that blows the condensed mist (M) or gas (G) and the container (2) that is sprayed with the condensed mist (M) or gas (G) of hydrogen peroxide..." See further ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...").
	Hayakawa discloses sterilizing a preform and a container using a hydrogen peroxide mist (see ¶ [0011], [0015], [0016], & [0019]).
However, Hayakawa does not explicitly disclose the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y such that the following formula is satisfied: 5≤X+Y≤10, wherein Y≥0. The instant invention achieves this result by various means including the use of a hydrogen peroxide mist (as per ¶’s [0028], [0038], & [0082] of the specification).
Given that the instant invention and Hayakawa each use the same method steps in sterilizing the preform and containers, it therefore would result in similar outcomes including having the same levels of sterilization. Therefore, it would have been obvious for one of ordinary skill in the art utilizing the process taught by Hayakawa to reach the appropriate level of sterility to satisfy the above equation.
Therefore, the Office deems Hayakawa to teach the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y such that the following formula is satisfied: 5≤X+Y≤10, wherein Y≥0.
However, in the event that it is argued that Hayakawa does not make obvious the above claimed elements of with the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y and the following formula is satisfied:
5≤X+Y≤10, wherein Y≥0, The Office further points to Iwashita.
Iwashita teaches the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y and the following formula is satisfied: 5≤X+Y≤10, wherein Y≥0 (¶ [0002], lns 24-31 describes that a common international standard for a sterility level {of a container as per ¶ [0001]} is 1/10^6. Based on the above interpretation of the claimed formula, the formula would be satisfied {1/10^X+Y; wherein 5 ≤ X+Y ≤ 10}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Iwashita to include modifying the sterilization of the preform and the container such that the level of microbial existence is lowered to the level of 1/10X+Y with the motivation that such sterilization is recognized as an international level of sterility to prevent the buildup of bacteria, as recognized by Iwashita in ¶ [0002].

Regarding claim 2, Hayakawa further teaches wherein the preform sterilization step is performed by performing any one, two or more selected from contact of a sterilizer with the preform, irradiation with electron beam to the preform, irradiation with light containing ultraviolet rays to the preform, contact of hot water with the preform, and contact of superheated steam with the preform (See ¶ [0015] - "...A transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist. Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding, and the heated preform (1) in a container (1)...").

Regarding claim 3, Hayakawa further teaches wherein the container sterilization step is performed by performing any one, two or more selected from contact of a sterilizer with the container, irradiation with electron beam to the container, irradiation with light containing ultraviolet rays to the container, contact of hot water with the container, and filling of the container with heated contents (See ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...").

Regarding claim 4, Hayakawa teaches an aseptic filling apparatus (See Figs 2 & 5) provided with a conveying path which causes a preform and a container to continuously travel until the preform is molded into the container (See Fig 5 illustrating that the preform and the container travels in a continuous manner), the container is filled with contents (See ¶ [0055]), and the container is sealed by a lid (See ¶ [0055]), the aseptic filling apparatus comprising:
a preform sterilizing device configured to sterilize the preform (See Fig 2A & ¶ [0015] - "...transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist...");
a heating unit configured to heat the sterilized preform to a molding temperature (See ¶ [0015] - "...Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding...");
a molding unit configured to blow-mold the preform, which is heated to the molding temperature, into the container (See Figs 2C & 2D. See further ¶ [0015] - "...A mold (4) to be blow-molded into 2), a main sterilization means (6) to main sterilize the blow-molded container (2)...");
a container sterilizing device configured to sterilize the container which is blow molded (See Fig 3E & 3F. See further ¶ [0016] - "...Sterile air (K) is blown onto the sterilizing nozzle (6) that blows the condensed mist (M) or gas (G) and the container (2) that is sprayed with the condensed mist (M) or gas (G) of hydrogen peroxide..." See further ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...");
a filling device configured to fill the sterilized container with sterilized contents (See Fig 3G. See further ¶ [0055] - "...the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G)..."); and
a sealing device configured to seal the container, which is filled with the contents, with a sterilized lid member, the preform sterilizing device, the heating unit, the molding unit, the container sterilizing device, the filling device, and the sealing device being provided along the conveying path (See Fig 3H. See further ¶ [0055] - "After air rinsing, the beverage a is filled into the bottle 2 from the filling nozzle 10 as shown in FIG. 3 (G), and is sealed with a cap 3 which is a lid as shown in FIG. 3 (H)." See further Figs 2 & 5 illustrating that the above devices are provided along the conveying path), wherein
performing sterilizing ability in the preform sterilization step as X [LRV] (See Fig 2A & ¶ [0015] - "...transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist..."), and performing sterilizing ability within a range from the preform heating step to the container sterilization step as Y [LRV] (See Fig 3E & 3F. See further ¶ [0016] - "...Sterile air (K) is blown onto the sterilizing nozzle (6) that blows the condensed mist (M) or gas (G) and the container (2) that is sprayed with the condensed mist (M) or gas (G) of hydrogen peroxide..." See further ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...").
Hayakawa discloses sterilizing a preform and a container using a hydrogen peroxide mist (see ¶ [0011], [0015], [0016], & [0019]).
However, Hayakawa does not explicitly disclose the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y such that the following formula is satisfied: 5≤X+Y≤10, wherein Y≥0. The instant invention achieves this result by various means including the use of a hydrogen peroxide mist (as per ¶’s [0028], [0038], & [0082] of the specification).
Given that the instant invention and Hayakawa each use the same method steps in sterilizing the preform and containers, it therefore would result in similar outcomes including having the same levels of sterilization. Therefore, it would have been obvious for one of ordinary skill in the art utilizing the process taught by Hayakawa to reach the appropriate level of sterility to satisfy the above equation.
Therefore, the Office deems Hayakawa to teach the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y such that the following formula is satisfied: 5≤X+Y≤10, wherein Y≥0.
However, in the event that it is argued that Hayakawa does not make obvious the above claimed elements of with the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y and the following formula is satisfied:
5≤X+Y≤10, wherein Y≥0, The Office further points to Iwashita.
Iwashita teaches the sterilizing ability X [LRV] referring to ability to reduce a number of viable cells to 1/10X and the sterilizing ability Y [LRV] referring to ability to reduce the number of viable cells to 1/10Y and the following formula is satisfied: 5≤X+Y≤10, wherein Y≥0 (¶ [0002], lns 24-31 describes that a common international standard for a sterility level {of a container as per ¶ [0001]} is 1/10^6. Based on the above interpretation of the claimed formula, the formula would be satisfied {1/10^X+Y; wherein 5 ≤ X+Y ≤ 10}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayakawa to incorporate the teachings of Iwashita to include modifying the sterilization of the preform and the container such that the level of microbial existence is lowered to the level of 1/10X+Y with the motivation that such sterilization is recognized as an international level of sterility to prevent the buildup of bacteria, as recognized by Iwashita in ¶ [0002].

Regarding claim 5, Hayakawa further teaches wherein the preform sterilizing device performs any one, two or more selected from contact of a sterilizer with the preform, irradiation with electron beam to the preform, irradiation with light containing ultraviolet rays to the preform, contact of hot water with the preform, and contact of superheated steam with the preform (See ¶ [0015] - "...A transport path (21, etc.) for continuously traveling the reform (1) and the container (2) is provided, and the nozzle (24) for spraying the hydrogen peroxide mist or gas (K) on the preform (1), and the hydrogen peroxide mist. Alternatively, the heater (19b) that heats the preform (1) sprayed with the gas (W) to pre-sterilize the preform and put it in a heated state suitable for blow molding, and the heated preform (1) in a container (1)...").

Regarding claim 6, Hayakawa further teaches wherein the container sterilizing device performs any one, two or more selected from contact of a sterilizer with the container, irradiation with electron beam to the container, irradiation with light containing ultraviolet rays to the container, contact of hot water with the container, and filling of the container with heated contents (See ¶ [0045] - "The bottle 2 is continuously sterilized as shown in FIG. 3 (E) while continuously running after molding. 351 This main sterilization is performed by spraying mist M or gas G of hydrogen peroxide, which is a sterilizing agent, from the sterilizing nozzle 6...").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	
/ANDREW M TECCO/Primary Examiner, Art Unit 3731